Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on December 21, 2020.  Application No. 16/344,195, is a 371 of PCT/US2017/058144, October 24, 2017, and claims the benefit of U.S. Provisional Applications Nos. 62/534,990, filed July 20, 2017; 62/443,040, filed January 6, 2017; and 62/412,119, filed October 24, 2016.   In a preliminary amendment filed September 10, 2019, Applicant canceled claims 2, 4-18, 20-34, 36-43, 45-59, 62, 63, 66, 67, 70, 71, 75-100, 105-116, 121-124, 130-157, and 162-164.  In an amendment filed December 21, 2020, Applicant cancelled claims 74, 158-161, and 165, and added new claims 167 and 168.  Claims 1, 3, 19, 35, 44, 60, 61, 64, 65, 68, 69, 72, 73, 101-104, 117-120, 125-129, are pending.  Claims 19, 35, 60, 61, 64, 65, 68, 69, 72, 73, 101-104, 117-120, and 126-128 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  In addition new claims 167 and 168 are withdrawn from further consideration as being drawn to nonelected species.  Claims 1, 3, 44, and 129 are examined below.   
Rejection Withdrawn
The rejection of claims 1, 3, 44, 129, under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cai et al., US2004/0127521 A1, is withdrawn in view of Applicant’s December 21, 2020, Amendment & Remarks. 
Please note: Although, new claims 167 and 168 are withdrawn as drawn to a nonelected species, these claims would be rejected under 35 U.S.C. 102(a)(1), as being clearly anticipated by Cai et al.

The rejection of claim 158 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in view of Applicant’s December 21, 2020, Amendment & Remarks.
New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 44, and 129 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Swinnen et al., US2008/0021028 A1.  The CAS Abstract for Swinnen discloses the following compounds and pharmaceutical compositions thereof: 

    PNG
    media_image1.png
    243
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    236
    556
    media_image2.png
    Greyscale


(Swinnen et al., citing CAS Abstract for the compounds depicted above.)  These compounds read on 1 is a substituted heterocycle; L1 forms C(O); and R5 is a phenyl or heteroaryl.  
Please note: claim 1 is extraordinarily broad.  (Please see the attached STN search report.)  It is suggested that applicant amend claim 1 to more accurately reflect the compounds envisioned by the claimed invention.  (See Specification, Compounds 1-966 in Table 1.)

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625